Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-28-2005

Catchings v. Marrow
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-3954




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Catchings v. Marrow" (2005). 2005 Decisions. Paper 39.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/39


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
BPS-63                                                          NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT


                                       NO. 05-3954
                                       __________

                                PRESTON CATCHINGS,
                                         Appellant

                                             v.

                             LT. MARROW; LT. RANSOM;
                                  SUPT. W. J. WOLFE


                     On Appeal From the United States District Court
                        For the Western District of Pennsylvania
                                (Civil No. 03-cv-00284E)
                      District Judge: Honorable Sean McLaughlin


           Submitted For Possible Dismissal Under 28 U.S.C. § 1915(e)(2)(B)
       or Possible Summary Action Under Third Circuit LAR 27.4 and I.O.P. 10.6
                                  November 23, 2005

           Before:   RENDELL, AMBRO and GREENBERG, Circuit Judges.

                                (Filed December 28, 2005)


                                OPINION OF THE COURT


PER CURIAM

       Preston Catchings appeals from an order of the District Court for the Western

District of Pennsylvania dismissing his complaint, or, in the alternative, granting
summary judgment to Appellees. Catchings, who is currently incarcerated at the State

Correctional Institution at Albion, Pennsylvania (“SCI-Albion”) filed this civil rights

action pro se pursuant to 42 U.S.C. § 1983 in the District Court, asserting Fifth and

Eighth Amendment claims. Appellees Morrow, Ransom, Rieder, Ziets, and Wolfe are

current or former Pennsylvania Department of Corrections employees at SCI-Albion, and

Appellee Telega is a physician’s assistant who worked there. In his complaint and

amended complaint, Catchings alleged, among other things, that Appellees tampered with

and poisoned his food and denied him the high calorie diet that he needs for his liver

condition. At the conclusion of discovery, Morrow 1 , Ransom, Rieder, Ziets, and Wolfe

filed a motion to dismiss, or, in the alternative for summary judgment. The Magistrate

Judge recommended granting this motion and dismissing the complaint as to Appellee

Telega for failure to state a claim. Over Catchings’ objections, the District Court adopted

the Report and Recommendation and entered an order following both recommendations.

Catchings appeals, again proceeding pro se.

       We have appellate jurisdiction pursuant to 28 U.S.C. § 1291. After a careful

review of the record, we conclude that the appeal presents “no substantial question” under

Third Cir. LAR 27.4 and I.O.P. 10.6 and will, therefore, summarily affirm the District

Court’s judgment.

       We substantially agree with the Magistrate Judge’s thorough analysis of


       1
           Appellee Morrow’s name is misspelled in Catchings’ pleadings and in the caption.

                                              2
Catchings’ Eighth and Fifth Amendment claims as to Appellees Morrow, Ransom,

Rieder, Ziets, and Wolfe. See Report and Recommendation at 9-13. The District Court

properly granted summary judgment to Appellees on these claims, as Catchings failed to

support his conclusory allegations with any evidence. See Pastore v. Bell Tel. Co. of Pa.,

24 F.3d 508, 511 (3d Cir. 1994); Fed. R. Civ. P. 56(c).

       The District Court also properly dismissed the complaint as to Appellee Telega.

Catchings alleges that Telega unnecessarily prescribed Zantac and Pepcid for him, both of

which hastened the effects of the poisons placed in his food by the other Appellees. The

District Court noted that Telega had not been served with any papers in the lawsuit and

dismissed this claim pursuant to its screening authority under 28 U.S.C. § 1915A.2

Catchings admits that Telega prescribed these medications after conducting an

examination in response to his complaints of stomach pain. See Amended Complaint,

Docket #21 at 5-6. We agree with the District Court that Catchings’ allegations do not

support an inference that Telega acted with deliberate indifference and that Catchings’

mere disagreement with Telega’s prescription decision, without more, does not state an


       2
        The record contains conflicting information as to who bore the responsibility of
serving Telega with process. In April 2004, the Magistrate Judge ordered Catchings to
effect service on Telega, as well as the other Appellees. See Docket #22. However, in a
hearing conducted on December 16, 2004, the Magistrate Judge ordered court staff to
serve the amended complaint on all Defendants. See Docket # 30. As Catchings was
proceeding in forma pauperis, the responsibility of serving process lay with the District
Court. See 28 U.S.C. § 1915(d); Young v. Quinlan, 960 F.2d 351, 359 (3d Cir. 1992).
However, as none of Catchings’ allegations as to Telega state a viable claim, we find this
error harmless.

                                            3
Eighth Amendment violation. See Spruill v. Gillis, 372 F.3d 218, 235 (3d Cir. 2004); cf.

White v. Napoleon, 897 F.2d 103, 110-11 (3d Cir. 1990) (complaint that prescriptions

were made for no valid medical reason and with knowledge of resulting pain may state an

Eighth Amendment deliberate indifference claim). Although not addressed by the

District Court, Catchings’ allegations that Telega deliberately removed him from the high

calorie diet, thereby depriving him of the “medicine” for his liver condition, fail to state a

claim for identical reasons. While Catchings asserts that this decision was based on

“artful trickery,” he also states that Telega told him that his high calorie diet must be

discontinued due to the high cholesterol count in his blood. See Docket #21 at 9. Again,

Catchings’ disagreement with Telega’s treatment decisions cannot support a

constitutional claim. See Spruill, 372 F.3d at 235.

       For the foregoing reasons, we will summarily affirm the District Court’s judgment.




                                              4